Citation Nr: 1500993	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  08-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low back strain with degenerative changes, hereafter referred to as low back disability, prior to March 24, 2008.

2.  Entitlement to a rating in excess of 20 percent for low back disability from March 24, 2008 to September 21, 2010.

3.  Entitlement to a rating in excess of 40 percent for low back disability since September 21, 2010.

4.  Entitlement to a rating in excess of 10 percent for right sciatica associated with low back disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to November 2003.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

During the pendency of the appeal, in an April 2008 rating decision, the RO granted a higher 20 percent rating for low back disability, effective March 24, 2008.  In February 2011 the RO granted a higher 40 percent rating effective September 21, 2010.  Since these increases did not constitute a full grant of the benefit sought, the Veteran's claim for an increased rating for his low back disability for the entire period on appeal remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In February 2010 the Board remanded this claim for further development.  In October 2013, the Board issued a decision which granted the assignment of a separate compensable rating for right sciatica and denied the issues listed above.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a joint motion for partial remand (JMPR) which vacated the Board's decision regarding the issues listed above.  These issues have been remanded to the Board for further development pursuant to the August 2014 Court instructions.

A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals an October 2014 Appellate Brief Presentation and the August 2014 JMPR.  A review of the Virtual VA electronic claims file reveals a September 2013 Appellate Brief Presentation and VA treatment records pertinent to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As found by the Court in the August 2014 JMPR, the most recent VA examination, performed in September 2010, did not adequately address the questions presented in the Board's February 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand confers on the appellant, as a matter of law, the right to compliance with the remand instructions.).  The examiner did not discuss the Veteran's functional loss during flare-ups or the October 2007 military medical records and the May 2008 VA medical record which found symptoms of lumbar radiculopathy.  These issues must therefore be remanded in order to afford the Veteran a new VA examination.

Additionally, the Court noted that the issue of flare-ups and their severity had not been adequately discussed in the Board's prior decision.  At the June 2007 VA examination, the Veteran indicated that he had flare-ups of severe pain which occurred 7 times a week and lasted for 15 to 20 minutes.  The examiner found that the Veteran had "additional 70 percent limitation of function" during these periods of flare-up.  At the March 2008 examination, the Veteran reported having daily flare-ups which lasted for 1 to 1.5 hours.  The examiner stated that these flare-ups caused an additional 30 percent limitation of function.  As these findings appear to be both speculative as well as inconsistent, the Board finds that further medical opinion reconciling these findings would be of great help to the Board before any further adjudication is made.

In February 2014, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information) which indicated that he has been receiving treatment for back disorders, sciatica, and numbness from Dr. Ganguly and Dr. Hymowitz from February 2000 until February 2014.  The Veteran also indicated that he visited Dr. Hymowitz in late 2013 or early 2014 and submitted the January 2014 report of an X-ray order by Dr. Hymowitz in January 2014, but the associated full evaluation is not of record.  The claims file currently contains several records from Dr. Hymowitz, but it does not appear that the Veteran's private records have been requested and obtained since 2005.  Any additional private records, as well as all outstanding VA treatment records, relevant to the claims must therefore be obtained and reviewed prior to further adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide new VA Forms 21-4142 with sufficient information and signed and dated authorization, in order to enable VA to obtain private treatment records from Dr. Ganguly and Dr. Hymowitz and his family physicians Dr. Musser, Dr. Wong, and Dr. Fras, any more recent records from Ikeda Family Chiropractic Center, and any additional outstanding private medical evidence pertaining to the treatment of his spine and any related disorders.

Once the Veteran provides completed release forms authorizing VA to obtain these treatment records, then the AOJ should attempt to obtain such records with at least one follow-up request if no reply is received.

2.  The AOJ should obtain treatment records from the Philadelphia VA Medical Center and its affiliated facility, the Fort Fix Outpatient Clinic, dated from June 2012.

3.  Then, the Veteran should be scheduled for a VA examination with a physician to ascertain the current severity of all orthopedic and neurological disorders related to low back strain with degenerative changes and right sciatica.  The claims folder, including all records contained in VBMS and Virtual VA, must be made available to the examiner, and he/she is asked to indicate that all records were reviewed.  All indicated tests should be accomplished (to include X-rays, if deemed appropriate), and all clinical findings reported in detail. 

The examiner should address the following, setting forth all pertinent findings with complete rationale for the conclusions reached:

(a) In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's low back disability, to specifically include muscle spasm, guarding, foot drop, radiculopathy and/or sciatic neuropathy, and provide an assessment of the extent or severity of each.  Any other neurological manifestations of the Veteran's dorsal spine disability should be described in detail, including whether the Veteran has any bladder or bowel complications, to include diarrhea, which are caused or aggravated (worsened beyond the natural progression) by his service-connected disabilities.  The examiner MUST discuss the findings of lumbar radiculopathy noted in the October 2007 military medical records and the May 2008 VA medical record. 

(b) In setting out orthopedic findings, the examiner should conduct range of motion testing of the lumbar spine, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the low back.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the examiner MUST indicate whether, and to what extent, the Veteran experiences functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner MUST discuss the findings of the June 2007 VA examiner, who stated that during flare-ups the Veteran had an additional 70 percent limitation of function, and of the March 2008 examiner, who stated that during flare-ups the Veteran had an additional 30 percent limitation of function.  Please attempt to reconcile these findings and state which finding is most consistent with the Veteran's clinical records and his lay descriptions of his level of impairment and explain why.

(c) The examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should also indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  In addition, incapacitating episodes, to the extent identified, should be set out. 

(d) Lastly, discuss the effect of the Veteran's service-connected disabilities on his occupational functioning, including his assertions that his pain medication causes him to become excessively drowsy.  Please discuss the Veteran's assertion that he has incapacitating episodes lasting 12-24 hours several times a month.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2014).

If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  Ensure that the medical examination and opinion report complies with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented consideration of the claims file and any records contained in Virtual VA and VBMS.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other appropriate development, readjudicate the issues on appeal.  If the benefits sought are not fully granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




